



Exhibit 10.3

EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of this 20th day of
May, 2005, between SFBC International, Inc., a Delaware corporation (the
“Company”) and Gregory B. Holmes (the “Executive”).




WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s services, information
concerning proposed new services, market feasibility studies, proposed or
existing marketing techniques or plans (whether developed or produced by the
Company or by any other person or entity for the Company), other Confidential
Information, as defined by Section 8, and information about the Company’s
executives, officers, and directors, which necessarily will be communicated to
the Executive by reason of his employment by the Company; and




WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial,  significant, or key,
relationships with vendors, and Clients, as defined below, actual and
prospective; and




WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and following (for a reasonable time) termination of
this Agreement; and




WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:




1.

Representations and Warranties.  The Executive hereby represents and warrants to
the Company that he (i) is not subject to any written non-solicitation or
non-competition agreement affecting his employment with the Company (other than
any prior agreement with the Company), (ii) is not subject to any written
confidentiality or nonuse/nondisclosure agreement affecting his  employment with
the Company (other than any prior agreement with the Company), and (iii) has
brought to the Company no trade secrets, confidential business information,
documents, or other personal property of a prior employer.









1




--------------------------------------------------------------------------------



2.

Term of Employment.




(a)

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period commencing as of April 1, 2005
and ending on March 31, 2008 (the “Term”).  




(b)

Continuing Effect.  Notwithstanding any termination of this Agreement except for
termination under Section 6(b), at the end of the Term or otherwise, the
provisions of Sections 7 and 8 shall remain in full force and effect and the
provisions of Section 8 shall be binding upon the legal representatives,
successors and assigns of the Executive.




3.

Duties.




(a)

General Duties.  The Executive shall serve as the Executive Vice President of
the Company, with duties and responsibilities that are customary for such
executives.  The Executive shall also perform services for such subsidiaries of
the Company as may be necessary.  The Executive shall use his best efforts to
perform his duties and discharge his responsibilities pursuant to this Agreement
competently, carefully and faithfully.  In determining whether or not the
Executive has used his  best efforts hereunder, the Executive’s and the
Company’s delegation of authority and all surrounding circumstances shall be
taken into account and the best efforts of the Executive shall not be judged
solely on the Company’s earnings or other results of the Executive’s
performance.




(b)

Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote all of his time, attention and energies during normal
business hours (exclusive of periods of sickness and disability and of such
normal holiday and vacation periods as have been established by the Company) to
the affairs of the Company.  The Executive shall not enter the employ of or
serve as a consultant to, or in any way perform any services with or without
compensation to, any other persons, business, or organization, without the prior
consent of the board of directors of the Company.  Notwithstanding the above the
Executive shall be permitted to devote a limited amount of his time, without
compensation, to professional, charitable or similar organizations.




(c)

Location of Office. The Executive’s principal business office shall be at the
Company’s Miami, Florida offices.  However, the Executive’s job responsibilities
shall include all business travel necessary to the performance of his job.




(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is publicly-held and, as a result, has implemented inside information
policies designed to preclude its executives and those of its subsidiaries from
violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Company, or any third party.  The Executive shall promptly execute any
agreements generally distributed by the Company to its employees requiring such
employees to abide by its inside information policies.






2




--------------------------------------------------------------------------------



4.

Compensation and Expenses.  

(a)

Salary.  For the services of the Executive to be rendered under this Agreement,
the Company shall pay the Executive an annual salary of $550,000 (the “Base
Salary”).  Prior to the end of each 12-month period of the Term, the
Compensation Committee shall have the authority to increase the Executive’s Base
Salary for the succeeding 12-month period.




(b)

Annual Bonus Plan.  The Company shall pay an annual bonus to the Executive for
each 12-month period of the Term based upon criteria established by the
Compensation Committee.  The bonus shall be paid within five business days after
the Company files its Form 10-Q with the Securities and Exchange Commission (the
“SEC), but in no event later than May 30th of each year beginning in 2006.  The
Executive acknowledges that no bonus is due from the period January 1 through
March 31, 2005.




(c)

Long-Term Incentive Award.  The Executive shall be eligible to receive a
Long-Term Incentive Award for each 12-month period of the Term based upon
three-year performance goals set by the Compensation Committee.  




(d)

Expenses.  In addition to any compensation received pursuant to Section 4(a) and
(b), the Company will reimburse or advance funds to the Executive for all
reasonable travel, entertainment and miscellaneous expenses incurred in
connection with the performance of his duties under this Agreement, provided
that the Executive properly provides a written accounting of such expenses to
the Company in accordance with the Company’s practices.  Such reimbursement or
advances will be made in accordance with policies and procedures of the Company
in effect from time to time relating to reimbursement of, or advances to,
Executive officers.




(e)

Signing Bonus.  The Company shall pay the Executive a one-time signing bonus in
the amount of $200,000.  The signing bonus will be paid upon execution of the
Agreement, but shall vest quarterly over the first 12 months of the Term of the
Agreement.  If the Executive ceases to be employed by the Company for any reason
during the first 12 months of the Term, any unvested portion of the signing
bonus shall be forfeited and immediately repaid to the Company.  For example, if
the Executive ceases to be employed by the Company before September 30, 2005,
the Executive shall repay $150,000 of the signing bonus to the Company.




5.

Benefits.




(a)

Vacation and Sick Leave.  For each 12-month period during the Term, the
Executive shall be entitled to four weeks of vacation without loss of
compensation or other benefits to which he is entitled under this Agreement, to
be taken at such times as the Executive may select and the affairs of the
Company may permit.  The Executive shall be entitled to sick leave each year in
amounts consistent with the Company’s policy for all employees.




(b)

Employee Benefit Programs.  The Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the



3




--------------------------------------------------------------------------------



Company for its executives, including programs of life and medical insurance and
reimbursement of membership fees in professional organizations.




(c)

Perquisites.  The Company shall pay or reimburse the Executive for up to $32,500
of expenses in any calendar year (or fiscal year if the Company elects to adopt
a fiscal year for financial reporting purposes) related to perquisites or
personal benefits not generally made available to all middle level employees
provided that the Executive properly provides a written accounting of such
expenses to the Company in accordance with the Company’s practices. Expenses
eligible for such payment or reimbursement include, but are not limited to the
following:  automobile expenses, personal life and disability insurance
premiums, unreimbursed medical expenses, travel costs of family members
accompanying the Executive on business trips, and other expenses not generally
available to middle level executives.  In addition, the Company shall pay the
Executive an amount equal to 35% of the cost of these perquisites up to the
above maximum in order to reimburse the Executive for federal income taxes which
may be incurred.




6.

Termination.

(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate without act by any party upon the death
or disability of the Executive.  For purposes of this Section 6(a), “disability”
shall mean that for a period of 45 consecutive days or 90 aggregate days in any
12-month period, the Executive is incapable of substantially fulfilling the
duties set forth in Section 3 (which means full-time employment) because of
physical, mental, or emotional incapacity, resulting from injury, sickness, or
disease, as determined by the Executive’s physician (or his guardian). In the
event of the death of the Executive, the Executive’s estate shall receive any
unpaid, earned compensation and benefits due the Executive and this Agreement
shall terminate.  In the event that Executive’s employment is terminated by
reason of Executive’s death or disability, the Company shall pay the following
to Executive: (i) any accrued but unpaid Base Salary for services rendered to
the date of termination, (ii) any accrued but unpaid expenses required to be
reimbursed under this Agreement, (iii) any vacation accrued to the date of
termination, (iv) any earned but unpaid bonuses for any prior period, his
 annual bonus prorated to date of termination (to the extent it can be
calculated), and (v) all stock options and restricted stock units previously
granted to Executive shall thereupon become fully vested, and the Executive or
his  legally appointed guardian, as the case may be, shall have up to one year
from the date of termination to exercise all such previously granted options,
provided that in no event shall any option be exercisable beyond its term.  The
Executive (or his estate) shall receive the payments provided herein at such
times he would have received them if there was no death or disability.
 Additionally, if the Executive’s employment is terminated because of
disability, the Executive shall receive any benefits to which Executive may be
entitled pursuant to Section 5 hereof shall continue to be paid or provided by
the Company, as the case may be, for one year, except for perquisites.




(b)

Termination for Cause or Without Good Reason.  The Company may terminate the
Executive’s employment pursuant to the terms of this Agreement at any time for
Cause (as defined below) by giving the Executive written notice of termination.
 Such termination shall become effective upon the giving of such notice. Upon
any such termination for Cause, or in the event the Executive terminates his
employment with the Company without “Good Reason,” as



4




--------------------------------------------------------------------------------



defined below, then the Executive shall have no right to compensation, or
reimbursement under Section 4, or to participate in any Executive benefit
programs under Section 5, except as may otherwise be provided by law, for any
period subsequent to the effective date of termination.  For purposes of this
Section 6(b), “Cause” shall mean: (i) the Executive is convicted of a felony
which is related to the Executive’s employment or the business of the Company;
(ii) the Executive, in carrying out his  duties hereunder, has been found in a
civil action to have committed gross negligence or intentional misconduct
resulting, in either case, in material harm to the Company; (iii) the Executive
becomes subject to a preliminary or permanent injunction issued by a United
States District Court enjoining the Executive from violating any securities law
administered or regulated by the Securities and Exchange Commission; (iv) the
Executive becomes subject to a cease and desist order or other order issued by
the Securities and Exchange Commission after an opportunity for a hearing; or
(v) the Executive has been found in a civil action to have materially breached
any provision of Section 7 and/or Section 8 and to have thereby caused material
harm to the Company.  The term “found in a civil action” shall not apply until
all appeals permissible under the applicable rules of procedure or statutes have
been determined and no further appeals are permissible.




(c)

Termination Without Cause or Termination for Good Reason.    The Executive may
terminate, by written notice to the Company, the Executive’s employment at any
time for “Good Reason,” as defined below, and in the event the Company
terminates the Executive without Cause, then in either case,  the Company shall
pay at the time of termination to compensation equal to an amount of three years
Base Salary under this Agreement and all of Executive’s remaining unvested
options, restricted stock and restricted stock units, if any, shall vest
immediately upon such termination. The term Good Reason shall mean (i) the
Executive, with or without change in title or formal corporate action, no longer
exercises substantially all of the duties and responsibilities and shall no
longer possess substantially all of the authority set forth in Section 3; (ii)
the Company materially breaches this Agreement; or (iii) any entity or person
not now an executive officer or director of the Company becomes either
individually or as part of a group (required to file a Schedule 13D or 13G with
the SEC) the beneficial owner of 30% or more of the Company’s common stock. The
Executive shall have a period of 30 days following the occurrence of an event
constituting Good Reason under clauses (i) and (ii) above and a period of 180
days following an event constituting Good Reason under clause (iii) above in
which to exercise his right to terminate for Good Reason, or the Executive shall
be deemed to have waived that particular Good Reason.




(d)

Parachute Payments. Notwithstanding anything to the contrary in this Agreement,
if Executive is a “disqualified individual” (as defined in Section 280G(c) of
the Internal Revenue Code of 1986 (the “Code”)), and the benefits provided for
in this Agreement, together with any other payments and benefits which Executive
has the right to receive from the Company and its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
benefits provided hereunder (beginning with any benefit to be paid in cash
hereunder) shall be reduced (but not below zero) so that the present value of
such total amounts and benefits received by Executive will be one dollar ($1.00)
less than three times Executive’s “base amount” (as defined in Section 280G of
the Code) and so that no portion of such amounts and benefits received by
Executive shall be subject to the excise tax imposed by Section 4999 of the
Code. The determination as to whether any such reduction in the amount of



5




--------------------------------------------------------------------------------



the benefits provided hereunder is necessary shall be made initially by the
Company in good faith. If a reduced benefit is provided hereunder in accordance
with this Section 6(d) and through error or otherwise that payment, when
aggregated with other payments and benefits from the Company (or its affiliates)
used in determining if a “parachute payment” exists, exceeds one dollar ($1.00)
less than three times Executive’s base amount, then Executive shall immediately
repay such excess to the Company upon notification that an overpayment has been
made.




7.

Non-Competition Agreement.




(a)

Competition with the Company.  Until termination of his employment and for a
period of 12 months commencing on the date of termination, the Executive
(individually or in association with, or as a stockholder, director, officer,
consultant, employee, partner, joint venturer, member, or otherwise, of or
through any person, firm, corporation, partnership, association or other entity)
shall not, directly or indirectly, compete with the Company (which for the
purpose of this Agreement also includes any of its affiliates) by acting  as an
officer (or comparable position) of, owning an interest in, or providing
services to any entity within any metropolitan area in the United States or
other country in which the Company was actually engaged in business as of the
time of termination of employment or where the Company reasonably expected to
engage in business within three months of the date of termination of employment.
 For purposes of this Agreement, the term “compete with the Company” shall refer
to any business activity in which the Company was engaged as of the termination
of the Executive’s employment or reasonably expected to engage in within three
months of termination of employment; provided, however, the foregoing shall not
prevent Executive from (i) accepting employment with an enterprise engaged in
two or more lines of business, one of which is the same or similar to the
Company’s business (the “Prohibited Business”) if Executive’s employment is
totally unrelated to the Prohibited Business, (ii) competing in a country where
as of the time of the alleged violation the Company has ceased engaging in
business, or (iii) competing in a line of business which as of the time of the
alleged violation the Company has either ceased engaging in or publicly
announced or disclosed that it intends to cease engaging in; provided, further,
the foregoing shall not prohibit Executive from owning up to 5% of the
securities of any publicly-traded enterprise provided Executive is not a
director, officer, consultant, employee, partner, joint venturer, manager,
member of, or to such enterprise, or otherwise compensated for services rendered
thereby.




(b)

Solicitation of Clients.  During the periods in which the provisions of Section
7(a) shall be in effect, the Executive, directly or indirectly, will not seek
nor accept Prohibited Business from any Client (as defined below) on behalf of
any enterprise or business other than the Company, refer Prohibited Business
from any Client to any enterprise or business other than the Company or receive
commissions based on sales or otherwise relating to the Prohibited Business from
any Client, or any enterprise or business other than the Company.  For purposes
of this Agreement, the term “Client” means any person, firm, corporation,
partnership, association or other entity to which the Company or any of its
affiliates sold or provided goods or services during the 24-month period prior
to the time at which any determination is required to be made as to whether any
such person, firm, corporation, partnership, association or other entity is a
Client, or who or which was approached by or who or which has approached an
employee of the Company for the purpose of soliciting business from the Company
or the third party, as the case may be.



6




--------------------------------------------------------------------------------



(c)

No Payment.  The Executive acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 7, and confirms he has received adequate
consideration for such undertakings.




8.

Non-Disclosure of Confidential Information.  

(a)

Confidential Information. Confidential Information includes, but is not limited
to, trade secrets, processes, policies, procedures, techniques, designs,
drawings, know-how, show-how, technical information, specifications, computer
software and source code, information and data relating to the development,
research, testing, costs, marketing, and uses of the Services (as defined
herein), the Company’s budgets and strategic plans, and the identity and special
needs of Clients, vendors, and suppliers, subjects and databases, data, and all
technology relating to the Company’s businesses, systems, methods of operation,
and Client lists, Client information, solicitation leads, marketing and
advertising materials, methods and manuals and forms, all of which pertain to
the activities or operations of the Company, the names, home addresses and all
telephone numbers and e-mail addresses of the Company’s directors, employees,
officers, executives, former executives, Clients and former Clients. In
addition, Confidential Information also includes Clients and the identity of and
telephone numbers, e-mail addresses and other addresses of executives or agents
of Clients who are the persons with whom the Company’s executives, officers,
employees, and agents communicate in the ordinary course of business.
 Confidential Information also includes, without limitation, Confidential
Information received from the Company’s subsidiaries and affiliates.  For
purposes of this Agreement, the following will not constitute Confidential
Information (i) information which is or subsequently becomes generally available
to the public through no act or fault of the Executive, (ii) information set
forth in the written records of the Executive prior to disclosure to the
Executive by or on behalf of the Company which information is given to the
Company in writing as of or prior to the date of this Agreement, and (iii)
information which is lawfully obtained by the Executive in writing from a third
party (excluding any affiliates of the Executive) who did not acquire such
confidential information or trade secret, directly or indirectly, from Executive
or the Company.  As used herein, the term “Services” shall include all clinical
or pre-clinical research, testing, protocol design, data management, medical
writing, bioavailability studies or analysis, clinical and bioanalytical
services or similar such services conducted by the Company or any affiliate with
respect to any of the foregoing, during the term of Executive’s employment.




(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets, (ii) valuable confidential
business, technical, and/or or professional information that otherwise does not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key, relationships with specific
prospective or existing Clients, subjects, vendors or suppliers; (iv) Client
goodwill associated with the Company’s business; and (v) specialized training
relating to the Company’s technology, methods, operations and procedures.  




(c)

Confidentiality.  Following termination of employment, the Confidential
Information shall be held by the Executive in the strictest confidence and shall
not, without the prior express written consent of the Company, be disclosed to
any person other than in connection with



7




--------------------------------------------------------------------------------



the Executive’s employment by the Company.  The Executive further acknowledges
that such Confidential Information as is acquired and used by the Company or its
affiliates is a special, valuable and unique asset.  The Executive shall
exercise all due and diligent precautions to protect the integrity of the
Company’s Confidential Information and to keep it confidential whether it is in
written form, on electronic media, oral, or otherwise.  The Executive shall not
copy any Confidential Information except to the extent necessary to his
 employment nor remove any Confidential Information or copies thereof from the
Company’s premises except to the extent necessary to his  employment and then
only with the authorization of an officer of the Company (excluding the
Executive).  All records, files, materials and other Confidential Information
obtained by the Executive in the course of his employment with the Company are
confidential and proprietary and shall remain the exclusive property of the
Company, its Clients, or subjects, as the case may be.  The Executive shall not,
except in connection with and as required by his  performance of his  duties
under this Agreement, for any reason use for his  own benefit or the benefit of
any person or entity with which he may be associated or disclose any such
Confidential Information to any person, firm, corporation, association or other
entity for any reason or purpose whatsoever without the prior express written
consent of an executive officer of the Company (excluding the Executive).




9.

Equitable Relief.




(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
 consent of the board of directors of the Company, shall leave his  employment
for any reason and take any action in violation of Section 7 and/or Section 8,
the Company shall be entitled to institute and prosecute proceedings in any
court of competent jurisdiction referred to in Section 9(b) below, to enjoin the
Executive from breaching the provisions of Section 7 and/or Section 8.  In such
action, the Company shall not be required to plead or prove irreparable harm or
lack of an adequate remedy at law or post a bond or any security.




(b)

Any action must be commenced in Miami-Dade County, Florida.  The Executive and
the Company irrevocably and unconditionally submit to the exclusive jurisdiction
of such courts and agree to take any and all future action necessary to submit
to the jurisdiction of such courts.  The Executive and the Company irrevocably
waive any objection that they now have or hereafter irrevocably waive any
objection that they now have or hereafter may have to the laying of venue of any
suit, action or proceeding brought in any such court and further irrevocably
waive any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  Final judgment against the
Executive or the Company in any such suit shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment, a certified or true
copy of which shall be conclusive evidence of the fact and the amount of any
liability of the Executive or the Company therein described, or by appropriate
proceedings under any applicable treaty or otherwise.




10.

Conflicts of Interest.  While employed by the Company, the Executive shall not,
 unless approved by the Compensation Committee of the Board of Directors,
directly or indirectly:



8




--------------------------------------------------------------------------------



(a)

participate as an individual in any way in the benefits of transactions with any
of the Company’s suppliers, vendors, Clients, or subjects, including, without
limitation, having a financial interest in the Company’s suppliers, vendors,
Clients, or subjects, or making loans to, or receiving loans, from, the
Company’s suppliers, vendors, Clients, or subjects;

(b)

realize a personal gain or advantage from a transaction in which the Company has
an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or

(c)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a professional, medical, technical, or managerial
capacity by, a person or entity which does business with the Company.




11.

Inventions, Ideas, Processes, and Designs.  All inventions, ideas, processes,
programs, software, and designs (including all improvements) (i) conceived or
made by the Executive during the course of his  employment with the Company
(whether or not actually conceived during regular business hours) and for a
period of six months subsequent to the termination (whether by expiration of the
Term or otherwise) of such employment with the Company and (ii) related to the
business of the Company, shall be disclosed in writing promptly to the Company
and shall be the sole and exclusive property of the Company.  An invention,
idea, process, program, software, or design including an improvement) shall be
deemed related to the business of the Company if (a) it was made with the
Company’s funds, personnel, equipment, supplies, facilities, or Confidential
Information, (b) results from work performed by the Executive for the Company,
or (c) pertains to the current business or demonstrably anticipated research or
development work of the Company.  The Executive shall cooperate with the Company
and its attorneys in the preparation of patent and copyright applications for
such developments and, upon request, shall promptly assign all such inventions,
ideas, processes, and designs to the Company.  The decision to file for patent
or copyright protection or to maintain such development as a trade secret, or
otherwise, shall be in the sole discretion of the Company, and the Executive
shall be bound by such decision.  The Executive shall provide as a schedule to
this Employment Agreement,  a complete list of all inventions, ideas, processes,
and designs, if any, patented or unpatented, copyrighted or otherwise, or
non-copyrighted, including a brief description, which he made or conceived prior
to his  employment with the Company and which therefore are excluded from the
scope of this Agreement.




12.

Indebtedness.  If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, set off any sum due to the Company from the
Executive and collect any remaining balance from the Executive unless the
Executive has entered into a written agreement with the Company.




13.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.






9




--------------------------------------------------------------------------------



14.

Severability.  




(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
 Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement.  If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.




(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provision were not included.




15.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted delivery, or next business day delivery, or by facsimile delivery (in
which event a copy shall immediately be sent by Federal Express or similar
receipted delivery), as follows:




To the Company:

SFBC International, Inc.

11190 Biscayne Boulevard

Miami, FL 33181

Facsimile: (305)  895-8616




With a Copy to:

Harris Cramer LLP

1555 Palm Beach Lakes Blvd.

Suite 310

West Palm Beach, FL  33401

Facsimile (561)  659-0701

Attention:  Michael D. Harris, Esq.




To the Executive:

Gregory B. Holmes

11190 Biscayne Boulevard

Miami, FL 33181

Facsimile: (305) 895-8616



10




--------------------------------------------------------------------------------



or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.  




16.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.  




17.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).




18.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.  




19.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




20.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




21.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




22.

Arbitration.  Except for a claim for equitable relief, any controversy, dispute
or claim arising out of or relating to this Agreement, or its interpretation,
application, implementation, breach or enforcement which the parties are unable
to resolve by mutual agreement, shall be settled by submission by either party
of the controversy, claim or dispute to binding arbitration in Miami-Dade
County, Florida (unless the parties agree in writing to a different location),
before three arbitrators in accordance with the rules of the American
Arbitration Association then in effect.  In any such arbitration proceeding the
parties agree to provide all discovery deemed necessary by the arbitrators.  The
decision and award made by the arbitrators shall be final, binding and
conclusive on all parties hereto for all purposes, and judgment may be entered
thereon in any court having jurisdiction thereof.




23.

Investigations.  In the event the Executive or the Company is the subject of an
investigation (whether criminal, civil, or administrative) involving possible
violations of United States federal securities laws by the Executive, the
Compensation Committee may, in its sole



11




--------------------------------------------------------------------------------



discretion, direct the Company to withhold any and all payments to the Executive
(whether compensation or otherwise) which would have otherwise been made
pursuant to this Agreement or otherwise would have been paid or payable by the
Compensation Committee or the Company, which the Compensation Committee
believes, in its sole discretion, may or could be considered at risk, or
potentially subject to, the provisions of Section 1103 of the Sarbanes-Oxley Act
of 2002 (including, but not limited to, any and all salary, bonuses,
perquisites, stock option grants, awards of restricted stock or restricted stock
units, or long-term incentive compensation) until such time as the investigation
is concluded without charges having been brought or until the successful
conclusion of any legal proceedings brought in connection with charges having
been brought, with such amounts as directed by the Compensation Committee to be
withheld with or without the accruing of interest (and if with interest the rate
thereof). Except as otherwise provided by court or other administrative order,
in the event of the final adjudication or the settlement of any charges
involving the admittance of wrongdoing or guilt by the Executive, the
Compensation Committee shall have sole discretion whether to release to the
Executive such compensation or other payments, or the extent thereof, or whether
to return the same to the Company’s general use.







IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.




SFBC International, Inc.










                                                   

By:                                                   

      Arnold Hantman,

      Chief Executive Officer







Executive:







                                                   

By:                                                    

      Gregory B. Holmes









12


